Citation Nr: 0306041	
Decision Date: 03/31/03    Archive Date: 04/08/03

DOCKET NO.  98-17 276	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for a left shoulder 
disability.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

Marisa Kim, Associate Counsel


INTRODUCTION

The veteran had active military service from January 1977 to 
April 1994; the DD Form 214 reflects over 2 years of prior 
service.  

This appeal is before the Board of Veterans' Appeals (Board) 
from a June 1998 rating decision from the Waco, Texas, 
Department of Veterans Affairs (VA) Regional Office (RO) that 
denied entitlement to service connection for a left shoulder 
disability.  

In August 2002, the Board undertook additional development on 
the claim and obtained additional VA medical records and a 
new VA examination and medical opinion.  See 38 C.F.R. 
§ 19.9(a)(2).  Although notice and time for the veteran to 
respond is technically required, the Board will proceed to a 
decision because the evidence of record already establishes 
entitlement to service connection.  See 38 C.F.R. § 20.903.  


FINDING OF FACT

The evidence includes a medical opinion relating current left 
shoulder impingement syndrome and subacromial bursitis to 
documented shoulder pain at the April 1994 retirement 
examination and continuity of left shoulder pain and popping 
since service.  


CONCLUSION OF LAW

Left shoulder impingement syndrome and subacromial bursitis 
were incurred in active service.  38 U.S.C.A. §§ 101, 1110, 
1131, 5107 (West 2002); 38 C.F.R. §§ 3.6, 3.303, 3.306, 
3.307, 3.309 (2002).  


REASONS AND BASES FOR FINDING AND CONCLUSION

The claim may be adjudicated on the merits because the VA has 
fulfilled its duty to assist and inform the veteran in 
development of the claim in compliance with The Veterans 
Claims Assistance Act of 2000.  The VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate the claimant's claim for a benefit under a 
law administered by the VA.  38 U.S.C.A. § 5103A (West 2002).  
The VA shall also notify the claimant and the claimant's 
representative, if any, of the evidence  that is necessary to 
substantiate the claim, which evidence the claimant is to 
provide, and which evidence the VA will attempt to obtain for 
the claimant.  See 38 U.S.C.A. § 5103(a) (West 2002).  

The RO obtained the available service medical records and 
medical records from the identified health care providers, 
and the veteran received a VA examination and medical opinion 
in November 2002.  The veteran and his representative filed 
several lay statements with the RO, and the veteran's March 
1999 statement withdrew his request for a personal hearing.  
The April 2002 supplemental statement of the case informed 
the veteran of the applicable laws and regulations, including 
applicable provisions of The Veterans Claims Assistance Act 
of 2000, the evidence needed to substantiate the claim, and 
which party was responsible for obtaining the evidence.  In 
this and other documents, VA informed the veteran that it 
would obtain the available records in the custody of federal 
departments and agencies and request medical records from the 
identified private health care providers.  The veteran was 
informed that it was his responsibility to identify health 
care providers with specificity and that it still remained 
his ultimate responsibility to obtain any lay statements and 
private medical evidence needed to support his claim.  

The VA has fulfilled its duty to assist and inform the 
veteran because he was informed of new and applicable laws 
and regulations, the evidence needed to substantiate the 
claim, told which party was responsible for obtaining the 
evidence, provided ample opportunity to submit such evidence, 
and VA has obtained such evidence or confirmed its 
unavailability.  Quartuccio v. Principi , 16 Vet. App. 183, 
187 (2002); McKnight v. Gober, 131 F.3d 1483, 1485 (Fed. Cir. 
1997).  

Generally, to establish service connection for a disability, 
the evidence must demonstrate that the disability was 
contracted in the line of duty coincident with military 
service, or if pre-existing such service, was aggravated 
therein.  38 U.S.C.A. §§ 1110, 1131, 1153, 5107 (West 2002); 
38 C.F.R. §§ 3.303, 3.306.  

To establish direct service connection, the veteran must 
present evidence of a current left shoulder disability, show 
an in-service manifestation of a left shoulder disability, 
and provide a medical opinion relating the current left 
shoulder disability to the in-service manifestation of the 
left shoulder disability.  See Boyer v. West, 210 F.3d 1351, 
1353 (Fed. Cir. 2000).  To establish presumptive service 
connection for chronic disease, the veteran must present 
evidence that a chronic disease, such as arthritis, 
manifested to a compensable degree within one year from the 
date of separation from service.  See 38 U.S.C.A. §§ 1101, 
1111, 1112, 1113 (West 2002); 38 C.F.R. §§ 3.307(a)(3), 
3.309(a).  Service connection may be granted for any disease 
diagnosed after discharge when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  

The veteran has a current left shoulder disability, which is 
required in making a valid claim for service connection.  
Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  In 
January 1998, the veteran received follow up treatment at a 
VA facility for subacromial bursitis of the left shoulder, 
and in November 2002, the VA diagnosis was left shoulder 
subacromial bursitis secondary to left shoulder impingement 
syndrome.  

Service medical records document left shoulder treatment and 
complaints in service.  There was myalgia of the left upper 
arm and possible tendonitis in May 1977, left shoulder and 
neck pain following a car accident in February 1986, pain 
radiating from the shoulder to the left wrist due to mild 
superficial phlebitis following venapuncture in 1986, and 
shoulder pain and pain on motion at the April 1994 retirement 
examination.  

Service connection is in order because the medical evidence 
includes a nexus opinion relating a current left shoulder 
disability to an event in active service.  See Hickson v. 
West, 12 Vet. App. 247, 253 (1999).  In November 2002, the VA 
examiner opined that it was as likely as not that the 
shoulder pain reported in 1994 was an early manifestation of 
subacromial bursitis due to left shoulder impingement 
syndrome.  It was less likely than not that left shoulder 
impingement syndrome was causally related to myalgia of the 
left upper arm in 1977, left scapular and neck pain in 1986, 
and pain radiating from the shoulder in 1986.  

The veteran demonstrated continuity of left shoulder 
symptomatology since service, which is required where the 
conditions noted during service are not shown to be chronic 
or where the diagnosis of chronicity may be legitimately 
questioned.  Savage v. Gober, 10 Vet. App. 488, 495 (1997).  
The November 2002 VA examiner noted that the veteran 
complained of shoulder pain at his retirement examination in 
April 1994 and that he received ongoing care for left 
shoulder pain and popping from July 1994.  

When a preponderance of the evidence supports the claim, as 
it does here, entitlement to service connection must be 
granted.  38 U.S.C. § 5107; 38 C.F.R. § 3.102; Gilbert v. 
Derwinski, 1 Vet. App. 49, 54-55 (1990).  


ORDER

Entitlement to service connection for left shoulder 
impingement syndrome and bursitis is granted.  



	                        
____________________________________________
	V. L. Jordan
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

